


Exhibit 10.1










[Home Depot Letterhead]














October 16, 2014






Dear Frank:


I am pleased to confirm The Home Depot, Inc.’s (the “Company”) offer and your
acceptance of your appointment to Chairman, effective November 1, 2014, and you
will remain an executive officer of the Company. Your new annual base salary
will be $750,000, payable in equal bi-weekly installments.


In addition to your base salary, you will continue to be eligible to participate
in the Management Incentive Plan (“MIP”) for officers, which provides an annual
incentive target of 200% of your base salary, based upon achieving established
goals.


You will continue to be eligible to participate in The Home Depot, Inc.’s
Employee Stock Purchase Plan. The plan affords you the opportunity to purchase
The Home Depot, Inc. common stock at a 15% discount through payroll deductions.
 
You will also continue to be eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


The Company requests that, where practicable, you travel by use of Company
aircraft or charter aircraft, for security purposes. However, you may elect to
travel by commercial aircraft when you deem appropriate. Also, to accommodate
your travel schedule, your family shall be allowed to travel aboard the
Company’s aircraft, provided however, such personal use of the Company’s
aircraft will require the inclusion in your taxable income of an amount equal to
the related benefit of such accommodation. Such inclusion shall be made as
required under the Internal Revenue Code and related regulations.


The terms of your annual base salary, the MIP and other benefits set forth
herein are subject to future modification or termination at the Company’s
discretion. All compensation and benefits are subject to any required tax
withholding.


You agree that you shall not, without the prior express written consent of the
Executive Vice President - Human Resources, engage in or have any financial or
other interests in, or render any service in any capacity to any competitor or
supplier of the Company, or its parents, subsidiaries, affiliates, or related
entities during the course of your employment with the Company. Notwithstanding
the foregoing, you shall not be restricted from owning securities of
corporations listed on a national securities exchange or regularly traded by
national securities dealers, provided that such investment does not exceed 1% of
the market value of the outstanding securities of such corporation. The
provisions of this paragraph shall apply to you and your immediate family.








--------------------------------------------------------------------------------




Frank Blake
October 16, 2014
Page 2


You agree that you will not, directly or indirectly, use any Confidential
Information on your own behalf or on behalf of any person or entity other than
the Company, or reveal, divulge, or disclose any Confidential Information to any
person or entity not expressly authorized by the Company to receive such
Confidential Information, unless compelled by law and then only after written
notice to Company’s Executive Vice President - Human Resources. This obligation
shall remain in effect, both during and after your employment, for as long as
the information or materials in question retain their status as Confidential
Information. This letter is not intended to, and does not, alter either the
Company’s rights or your obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. For purposes of
this letter, “Confidential Information” means any and all data and information
relating to the Company, its parents, subsidiaries, affiliates or related
entities, or their activities, business, or clients that (i) is disclosed to you
or of which you become aware as a consequence of your employment with the
Company; (ii) has value to the Company; and (iii) is not generally known outside
of the Company. Confidential Information shall include, but is not limited to
the following types of information regarding, related to, or concerning the
Company: trade secrets (as defined by O.C.G.A. § 10-1-761); financial plans and
data; management planning information; business plans; operational methods;
market studies; marketing plans or strategies; pricing information; product
development techniques or plans; customer files, data and financial information;
data security information; details of customer or vendor contracts; current and
anticipated customer requirements; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information.


This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time, and the Company reserves the right to
terminate your employment with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s laws. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive concurrent jurisdiction of the
Superior Court of Cobb County, Georgia, or the U.S. District Court for the
Northern District of Georgia, Atlanta Division. You also irrevocably waive, to
the fullest extent permitted by applicable law, any objection you may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
you agree to personal jurisdiction and to accept service of legal process from
the courts of Georgia. In the event any provision in this letter is determined
to be legally invalid or unenforceable by any court of competent jurisdiction,
and cannot be modified to be enforceable, the affected provision shall be
stricken from the letter, and the remaining terms of the letter and its
enforceability shall remain unaffected.






--------------------------------------------------------------------------------




Frank Blake
October 16, 2014
Page 3


Frank, we are pleased to extend this offer to you, and we are excited about the
opportunities that your leadership will bring to this new role. We have enclosed
a copy of this letter for your records. Please sign, date and return the
original to us.


Sincerely,


/s/ Greg Brenneman


Gregory Brenneman
Lead Director of the Board


pc:    Tim Crow
Scott Smith






I accept this offer as Chairman pursuant to the foregoing terms and conditions:


/s/ Frank Blake
 
10/16/14
Frank Blake
 
Date Signed







